Title: From Thomas Jefferson to R. Riker, 8 June 1826
From: Jefferson, Thomas
To: Riker, R.


                        
                        
                            Monticello
                            June. 8. 26.
                        
                    I recieve, Gentlemen, with great thankfulness the Medals you have been pleased to send me, commemorative of the completion of the Erie canal. this great work will immortalize the present authorities of New York, will bless their descendants with wealth and prosperity, and prove to mankind  the superior wisdom of employing the resources of industry in works of improvement rather than of destruction. The surviving signers of the charter of our Independence, to whom you are pleased to send monuments of this great atchievement, have the satisfaction of seeing in them an additional manifestation of the blessings resulting from the measures in which, with a host of departed worthies, they ventured to embark their country.as an humble individual of that body, accept my thanks for this mark of attention, which I tender respectfully to the Corporation of the city of New York, and to yourselves particularly, the organs of their communication by your letter of Apr. 28—just now recieved with the assurance of my highest consideration.
                        Th: Jefferson
                    